03/21/2017




                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                 March 7, 2017 Session

   QUINTON CLOVIS V. TENNESSEE HUMAN RIGHTS COMMISSION

                Appeal from the Chancery Court for Davidson County
                  No. 15-1366-1    Claudia Bonnyman, Chancellor


                             No. M2016-01534-COA-R3-CV


This appeal arises from a complaint filed with the Tennessee Human Rights Commission
in which Plaintiff alleged he was denied public accommodation at the Metropolitan
Public Library in violation of the Tennessee Human Rights Act. Tenn. Code Ann. §§ 4-
21-301 and -501. More specifically, Plaintiff contended that the Library discriminated
against him based on his Christian beliefs and in retaliation for filing a previous religious
discrimination complaint against the Library. After conducting an investigation, the
Commission found no reasonable basis for Plaintiff’s claim. Plaintiff appealed the
Commission’s decision to the Davidson County Chancery Court. Following a hearing,
the chancery court upheld the decision of the Commission. This appeal followed. We
affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

FRANK G. CLEMENT, JR., P.J., M.S., delivered the opinion of the Court, in which ANDY D.
BENNETT and ARNOLD B. GOLDIN, JJ., joined.

Quinton Clovis, Nashville, Tennessee, pro se.

Herbert H. Slatery III, Attorney General and Reporter; Andrée S. Blumstein, Solicitor
General; and Eugenie B. Whitesell, No. 15911, Senior Counsel, Nashville, Tennessee, for
the appellee, The Tennessee Human Rights Commission.
                                   MEMORANDUM OPINION1

       Since March 2013, Quinton Clovis (“Plaintiff”) frequented the main downtown
branch of the Metropolitan Public Library (“the Library”) to use the computers. Library
security guard, Richard Freudenthal, encountered Plaintiff for the first time on November
12, 2014, in response to a patron’s complaint that Plaintiff was causing a disruption in the
computer lab by loudly detailing his sexual exploits. Mr. Freudenthal approached
Plaintiff and requested that he lower his voice and stop talking about his sex life. Plaintiff
became agitated and began using foul language, which included calling one of the patrons
a “faggot.”

       In response to Plaintiff’s repeated disruptions, Mr. Freudenthal escorted Plaintiff
out of the computer lab and to the Library desk where he issued Plaintiff a 30-day
suspension for violating one of the Library’s rules of conduct—engaging in harassing or
threatening behavior or using abusive language. Mr. Freudenthal requested that Plaintiff
sign the “Conduct Offense Notification” form and tried to explain the appeal process to
him. However, Plaintiff refused to sign the form, and he refused to listen to Mr.
Freudenthal’s explanation. Instead, Plaintiff continued to use abusive language and would
not leave the Library, violating yet another code of conduct—refusing to leave the
Library premises upon suspension.

       Mr. Freudenthal radioed three other guards (including security officer, Charles
Farm) and building maintenance supervisor, Buddy Pruitt, for assistance. Plaintiff still
refused to leave and directed a string of obscenities at the security guards as they arrived
on the scene. As a result, the security guards called the Metropolitan Nashville Police
Department for assistance. Plaintiff asked the security officers to permit him to use the
restroom, and the officers allowed him to do so. As Plaintiff came out of the restroom, he
continued with the abusive and threatening language. Consequently, Mr. Freudenthal
issued a one-year suspension accompanied by an additional “Conduct Offense
Notification.” The police arrived on the scene shortly thereafter and escorted Plaintiff off
the premises.

       Contrary to Mr. Freudenthal’s explanation of events, Plaintiff contends that
Library officials targeted him because he possessed a flash drive that contained

       1
           Tenn. Ct. App. R. 10 states:

       This Court, with the concurrence of all judges participating in the case, may affirm,
       reverse or modify the actions of the trial court by memorandum opinion when a formal
       opinion would have no precedential value. When a case is decided by memorandum
       opinion it shall be designated “MEMORANDUM OPINION,” shall not be published, and
       shall not be cited or relied on for any reason in any unrelated case.



                                               -2-
documents pertaining to an investigation he was conducting on local hate crimes along
with important religious materials. Plaintiff alleges Library staff and officials attempted
to confiscate and destroy this flash drive, but that he stopped them by concealing it in his
underwear.2 Though Plaintiff admits that he never discussed his Christian beliefs with
Library staff, he claims they knew of his affiliation because he openly read his Bible and
listened to gospel music in the computer lab. The security officers and the building
maintenance supervisors claimed they had never met Plaintiff prior to that incident and
did not know anything about Plaintiff’s religious affiliation. Plaintiff further alleges that
Library staff suspended him in retaliation for a previous complaint he filed against the
Library with the Tennessee Human Rights Commission (“the Commission”).

       Throughout the Library and online, the Library posts its rules of conduct along
with the consequences for violating those rules and the appeal process. Any individual
may appeal his or her suspension for violating the rules of conduct by filing a Request for
Suspension Reconsideration within seven days from the date the individual receives
notice of the suspension. Plaintiff delivered his appeal to the Library on November 24,
2014; however, because he delivered it outside of the seven-day window, the Library did
not consider it.3

        On December 18, 2014, Plaintiff filed a complaint with the Commission alleging
that Library officials denied him public accommodation in violation of the Tennessee
Human Rights Act. Tenn. Code Ann. §§ 4-21-301 and -501. More specifically, Plaintiff
contended that the Library discriminated against him based on his Christian beliefs and in
retaliation for filing a previous religious discrimination complaint against the Library;
however, he presented no evidence of such a complaint and the Commission could find
none. After conducting an investigation, the Commission found no reasonable basis for
Plaintiff’s claim. Plaintiff appealed the Commission’s decision to the Davidson County
Chancery Court.

       The administrative record was filed on December 30, 2015. Following a hearing,
the chancery court entered judgment affirming the Commission’s decision to dismiss the
complaint.

       Plaintiff appeals that decision and contends the chancery court erred by upholding
the decision of the Commission to dismiss Plaintiff’s complaint against the Library.



        2
          Plaintiff also alleges that Library staff attempted to poison his food to prevent him from eating
in the Library.
        3
          Plaintiff did not timely appeal because he was incarcerated for conduct unrelated to the incident
at the Library.


                                                   -3-
                                         ANALYSIS

      Judicial review of decisions by the Tennessee Human Rights Commission is
governed by Tennessee Code Ann. § 4-21-307.

       A complainant . . . aggrieved by an order of the commission, including an
       order dismissing a complaint or stating the terms of a conciliation
       agreement, may obtain judicial review, and the commission may obtain an
       order of the court for enforcement of its order, in a proceeding brought in
       the chancery court or circuit court in which the alleged discriminatory
       practice that is the subject of the order occurred or in which a respondent
       resides or transacts business.

Tenn. Code Ann. § 4-21-307(a). “The court can grant such temporary relief or a
restraining order as it deems just and enter an order enforcing, modifying and enforcing
as modified, or setting aside in whole or in part the order of the commission, or
remanding the case to the commission for further proceedings.” Tenn. Code Ann. § 4-21-
307(b)(6).

       Significantly, the Commission’s findings of fact “shall be conclusive unless
clearly erroneous in view of the probative and substantial evidence on the whole record.”
Tenn. Code Ann. § 4-21-307(b)(5). The standard of review is the same in the appellate
court as in the trial court. “Probative and substantial evidence” is akin to “substantial and
material evidence.” Plasti-Line, Inc. v. Tenn. Human Rights Comm’n, 746 S.W.2d 691,
693 (Tenn. 1988). As such, the Commission’s factual determinations should be upheld if
the reviewing court finds relevant evidence that a reasonable mind might accept to
support a reasonably sound basis for the action under consideration. Wayne Cnty. v. Tenn.
Solid Waste Disposal Control Bd., 756 S.W.2d 274, 279 (Tenn. Ct. App. 1988).
Substantial and material evidence requires something less than a preponderance of the
evidence, but more than “a scintilla or glimmer.” Id. at 280. “Substantial evidence is not
limited to direct evidence but may also include circumstantial evidence or the inferences
reasonably drawn from direct evidence.” Id.

        As noted earlier, Plaintiff contends that Library officials targeted him because he
was conducting an investigation on local hate crimes and gathering important religious
materials related to his Christian beliefs. However, Plaintiff admits that he never
discussed his Christian beliefs with Library staff. Although he claims they knew of his
affiliation because he openly read his Bible and listened to gospel music in the computer
lab, this claim is refuted by the security officers and the building maintenance supervisor.

      Mr. Freudenthal stated that he had no prior interactions with Plaintiff and had no
knowledge of his religious affiliation. Likewise, Charles Farm, another security guard at
the Library, denies any prior interactions with Plaintiff or knowledge of Plaintiff’s

                                            -4-
religious beliefs. Additionally, Mr. Farm confirmed Mr. Freudenthal’s account of the
event in question, stating that Mr. Freudenthal requested his assistance, and after a brief
encounter with Plaintiff, Mr. Farm called police due to Plaintiff’s aggressive behavior.
He further explained that the security officers followed the Library’s guidelines for
responding to disruptive patrons by warning Plaintiff and by ultimately suspending him
for his continued behavior, which posed a safety risk to other patrons.

       Building and maintenance supervisor, Buddy Pruitt, also stated that he had never
seen Plaintiff before the incident of November 12, 2014, and had never heard Plaintiff
mention religion, discrimination, or retaliation. Mr. Pruitt provided further confirmation
of Mr. Freudenthal’s account, stating that Mr. Freudenthal called him when Plaintiff
became belligerent in the computer lab to help “calm” him. He explained that Library
policy requires banning patrons who become abusive, and the suspension of Plaintiff was
appropriate.

       The standard of review applicable to this case states that the Commission’s
findings of fact “shall be conclusive unless clearly erroneous in view of the probative and
substantial evidence on the whole record.” Tenn. Code Ann. § 4-21-307(b)(5). Having
reviewed the modest record, we find probative and substantial evidence that provides a
reasonably sound basis for the Commission’s decision. See Wayne Cnty., 756 S.W.2d at
279. Moreover, as the chancery court correctly found, there is “no proof that the Library
discriminated against [Plaintiff] on religious grounds.” For these reasons, we affirm

                                    IN CONCLUSION

       The judgment of the trial court is affirmed. Costs of this appeal are assessed
against the Appellant, Quinton Clovis.


                                                  ________________________________
                                                  FRANK G. CLEMENT, JR., P.J., M.S.




                                           -5-